Examiner’s Amendment 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 1, line 7, “an outer perimeter” should be amended to “the outer perimeter”. 
In claim 3, line 8, “an outer perimeter” should be amended to “the outer perimeter”. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With respect to Chen US 8746760:
Regarding claim 1 - the end portion of the resilient member of Chen is the tab, therefore it cannot be referenced as the end portion.
Regarding claim 3 — there is no inclined portion of each resilient member.
Regarding claim 9 — there is no inclined surface extending about the outer perimeter. Incline requires that the surface have a slope or has to be oblique in nature — 90 degrees cannot be considered an incline.
Regarding claims 10 & 23 — the deflection of the resilient members are not the cause for securing the rose to the housing.
Regarding claim 16 - the cover plate (would be 8) does not have a plurality of bosses and a rim.

Regarding claim 24 — the tab and resilient member do not extend form the outer perimeter of an annular portion (which has an inner diameter as well) of the plate.
Regarding claim 25 — there is no hook portion of tab and resilient member.
Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334. The examiner can normally be reached Monday - Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/F.F.A./
Examiner
Art Unit 3675


/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675